Opinion On Petition To Rehear
Counsel for the State has filed herein a courteous, dignified and forceful petition to rehear. In the first section of this petition it is said:
“It is apparent from the face of the opinion that the Court did not extricate the facts of this case from the *167voluminous record it had before it. The State realizes that in addition to all the records brought up from the Court of Criminal Appeals that there were petitions for certiorari to this Court, the State’s response thereon, supplemental briefs by the State, rebuttal briefs by the petitioner, orders and exhibits, as well as oral argument on behalf of both parties. From such voluminous record, containing claims and counterclaims, and as a direct result thereof, the State is convinced that this Honorable Court failed to ascertain the true facts in the case. ’ ’
Then it is pointed out that we said in our opinion that Blankenship had been exonerated from his liability as principal, when as a matter of fact the Court of Criminal Appeals did not exonerate him. This was likewise (which is very unusual indeed) called to this Court’s attention by the writer of the principal opinion on behalf of the Court of Criminal Appeals who wrote the Clerk and asked the Clerk to notify us of this erroneous conclusion.
We, after this was done, had the record sent to us and went over it again and found among the various and sundry orders of the Court of Criminal Appeals one dated January 30, 1969, which was not called to our attention by either party in their briefs, or supplemental briefs, and we apparently assumed that this was one of the many other orders which was in the record and all looked alike as far as appearance was concerned. This order does, what the Court of Criminal Appeals calls, rectify their previous orders, and strikes from an order of December 26, 1968, the words that Blankenship “be and hereby is exonerated from any liability arising out of said appearance bond * * *” and entered an order in *168lieu thereof, “that the final forfeiture heretofore taken on the appearance bond of John Ronald Blankenship be and the same is hereby set aside.”
Apparently it is conceded now that the forfeiture of Blankenship was set aside and no order was ever attempted to fix the forfeiture on him for anything. The facts in the opinion that we wrote otherwise apparently corresponds with the record. As far as the question of thus using in the opinion the term “exonerate” there is really no difference in view of what we determined to be the correct conclusion of this lawsuit. Since no judgment was taken' against Blankenship, and for reasons stated by the Court of Criminal Appeals, we feel that the conclusion we have reached herein as to the liability of the bondsman is correct. The State by filing their petition to rehear and getting the term of “exonerated” changed by the Court of Criminal Appeals apparently thought that they could go back and eventually get a judgment against the principal as well as the one they had against the bondsman. Petition for certiorari was asked on this issue, granted, argued and then we concluded that there was no liability against the bondsman under the facts of this case for the reasons stated in our opinion which we now, after having reread everything in the record, and having the entire record before us again, have concluded and are satisfied that we reached the correct conclusion under the factual situation of this case.
The State's petition to rehear cites an opinion we rendered on January 20, 1969, State of Tennessee v. Cole and Wilkerson, not for publication. We have a copy of this opinion before us, and the only resemblance at all to the opinion in the present case is that the surety in the Cole-Wilkerson case was the same as the surety in the present lawsuit. The writer of that opinion was *169likewise the writer of this opinion, and factually there is absolutely no connection between the two lawsuits otherwise. We in the Cole-Wilkerson case did not go into the factual situation other than to show that the liability was on the bondsman in that case. It is an entirely different proposition from that in the present case.
The other case cited on petition to rehear is McNeilly v. Cooksey, 70 Tenn. 39. We considered this case, as it was cited in the supplemental brief heretofore filed by the State in this matter. In this Cooksey case a final judgment had been entered against both the principal and the surety on a note, and the issue was whether or not the surety would be relieved of his obligation to pay the judgment by the delay of the judgment creditor in proceeding against the principal, or by the issuance of executions without anything further being done to try to collect the judgment pursuant to the execution, or by the positive order of the creditor to hold up the execution. The question there is a far cry from that raised in the present case, wherein, simply stated, the principal has no judgment of forfeiture against him; he is in custody and was at the time the forfeiture was made final herein as to the surety. In the conditional forfeiture entered by the Court of Criminal Appeals, it was ordered that both the principal and surety have a scire facias issued against them directing them to show cause why the judgment should not be made final. By appearance of counsel in open court where he made a statement, which is to be treated as an affidavit, it is shown that the principal was in custody and it was for this reason that, as we said in our original opinion, the judgment was set aside.
After having given this matter an undue amount of consideration and study, the petition to rehear is denied.